UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


ABDU AL-QADER HUSSAIN AL-         :
MUDAFARI, et al.,                 :
                                  :
          Petitioners,            :
                                  :
     v.                           : Civil Action No. 05-2185 (JR)
                                  :
BARACK OBAMA, et al.,             :
                                  :
          Respondents.            :


                                ORDER

          Upon review of Petitioner’s renewed request for

production of documents and Respondents’ opposition, request 1 is

granted as to Petitioner’s six custodial statements relied upon

by the Respondents, but denied as to the qualifications of all

participating interpreters.   Request 2 is granted, and request 3

is denied.

          The parties are directed to meet and confer and propose

a schedule for going forward.

          It is SO ORDERED.




                                      JAMES ROBERTSON
                                United States District Judge